PER CURIAM.
As to the Paterson plant: This was elaborately described in a technical periodical, the Electrical Engineer, in its issue of December 8, 1896. That article indicated that in the Paterson installation there was a rotary blower and an automatic damper regulator. It would seem that any one reading that article who was interested in the questions litigated in this cause might well suppose it would be worthwhile to investigate the plant to see if the particular combination there installed was helpful to his side of the argument. That inyestigation could have been as readily made two or three years ago as it can now. As to the Lockport plant: Defendants in argument relied strongly on a British patent, No. 11,033 of 1893, to Cassius C. Peck; his address being, given as Ellwanger & Barry Building, Rochester, N. Y. He has ever since resided in Rochester, and is the person who installed the Lockport plant, seeking to avail of his patent as an anticipation of the patents in suit, it would be the natural thing to do to interview him as to any installations of his patented device and as to any modifications of it wfiich might have been introduced in installing and operating it. This could have been done quite as well before the cause was presented to the District Court as it can now. The petition is denied.